The opinion of the Court was by
Shepley J.
— The only question presented in this case is, whether the plaintiff in error was duly notified. The order is not to warn all the non-commissioned officers and privates of the company. The words, “a list thereof being hereunto annexed,” restrict the general words, and limit them to the names borne upon the list. The soldier was not therefore notified in any mode pointed out by the statute. He became informed by being ordered to notify others, that there was to be a company training at the time and place, when and where it is contended that he should have been present. To decide that a soldier is obliged to appear and perform duty in the militia, if he becomes informed in some other mode than that prescribed by the statute that he is required to do so, would be an effectual and practical repeal of the statute provision, and would allow the commanding officer to elect his own mode of doing it. The soldier is subjected to the forfeiture only, when the mode of notifying him pointed out by the statute is followed.

Judgment reversed.